 



Exhibit 10.18H
SEVENTH AMENDMENT TO THE
BASIC LEASE INFORMATION AND
CANYON PARK TECHNOLOGY CENTER
OFFICE BUILDING LEASE AGREEMENT
     This Seventh Amendment (this “Seventh Amendment”) to the Canyon Park
Technology Center Office Building Lease Agreement and the Basic Lease
Information pertaining thereto, as amended (the “Lease”), is entered into
effective for all purposes as of the 11th day of January 2008 by and between
TCU-CANYON PARK, LLC, a Utah limited liability company, successor in interest to
PROPERTIES I, LLC (“Landlord”), and OMNITURE, INC., a Delaware corporation
(“Tenant”), having an office at 550 East Timpanogos Circle, Orem, Utah 84097.
Capitalized terms not otherwise defined herein have the meaning set forth in the
Lease.
Recitals
     A. Landlord and Tenant are parties to the Lease, together with the First,
Second, Third, Fourth, Fifth and Sixth Amendments to the Lease, for certain
office space in Canyon Park Technology Center (“CPTC”) in Orem, Utah, defined in
the Lease as the “Premises.”
     B. Tenant desires to expand the Premises to include space in Building H at
CPTC.
     C. Tenant also desires to amend certain other provisions of the Lease as
set forth below.
Agreement
     Therefore, Landlord and Tenant agree as follows:

  1.   Premises. The definition of “Premises” under the Lease is amended by
adding approximately 32,144 rentable square feet of space located in Building H
at CPTC as set forth below (referred to herein collectively as the “Seventh
Amendment Premises”):

       
H12
H13
H22
H23
  2,920 RSF
12,658 RSF
3,873 RSF
12,693 RSF  

The Seventh Amendment Premises are shown cross-hatched on the floor plans
attached hereto as Exhibit A & Exhibit B. Notwithstanding the above, Tenant
agrees that other tenants in Building H will have access to

 



--------------------------------------------------------------------------------



 



      hallways and the stairwell in H12 and H22 to access their premises or
shared areas within building H as needed and approved by Landlord.     2.  
Building. The definition of “Building” under the Lease shall be amended and
replaced in its entirety by the following definition:

    “Building”:    Collectively, the Buildings located in the Park known as
“Canyon Park Technology Center” (“CPTC”) and designated as Building G and
Building H on the site plan of the Park attached hereto as Exhibit A.

    3.   Land. The definition of “Land” under the Lease shall be amended and
replaced in its entirety by the following definition:

    “Land”:    The land upon which Building G and Building H at CPTC are
located, as hatched or otherwise set forth on Exhibit A attached hereto.

    4.   Rentable Area. The “Rentable Area” of the Premises under the Lease
shall increase from 102,566 rentable square feet to 134,710 rentable square
feet.     5.   Basic Rental. Tenant agrees that the Basic Rental fee for the
Seventh Amendment Premises shall be $18.00 per rentable square foot per year, or
$48,216.00 monthly, and $578,592.00,194.00 annually. Monthly rent for the
Seventh Amendment Premises shall be due in accordance with the payment terms in
the Lease.     6.   Applicable Leased Buildings. The definition of “Applicable
Leased Buildings” in Paragraph 7(a) of Exhibit E — Operating Expenses attached
to the Lease is amended by indicating that such term refers to “Building G” and
“Building H” at CPTC. The remainder of such definition shall remain unchanged
and shall be in full force and effect.     7.   Applicable Share. The definition
of “Applicable Share” in Paragraph 7(b) of Exhibit E — Operating Expenses
attached to the Lease is amended by indicating that such term refers to
“14.75%.” The remainder of such definition shall remain unchanged and shall be
in full force and effect.     8.   Commencement Date. The Commencement Date with
respect to the Seventh Amendment Premises shall be March 1, 2008.     9.  
Annual Increases. With regard to the Seventh Amendment Premises, Basic Rental
under the Lease shall escalate $0.50 per rentable square foot on each one-year
anniversary of the Commencement Date set forth above for the duration of the
Term of the Lease.

 



--------------------------------------------------------------------------------



 



  10.   Term. The Term for the Seventh Amendment Premises shall be co-terminus
with the Lease Term and will expire at midnight on March 31, 2011.     11.  
Security Deposit. An additional security deposit equal to the last month’s Rent
during the regular Term of the Lease for the Seventh Amendment Premises totaling
$52,234.00 shall be paid by Tenant to Landlord upon execution of this Seventh
Amendment.     12.   Fire or Other Casualty. Paragraph 17 of the Lease is hereby
amended and replaced in its entirety by the following:         Fire or Other
Casualty. If twenty-five percent (25%) or more of the entire Premises is
rendered wholly untenantable, and Landlord is unable to restore the Premises to
an acceptable condition within a reasonable amount of time, then either party
may terminate this Lease by notice to the other within thirty (30) days after
the occurrence of the casualty, and this Lease shall terminate as of the date of
the casualty. If neither party terminates this Lease, Landlord shall proceed
with reasonable diligence and at its sole cost and expense to rebuild and repair
the Premises, and this Lease shall continue in full force and effect. If the
casualty is due wholly or in part to an act or omission of Tenant or Tenant’s
agents, employees, invitees or contractors, Tenant shall pay to Landlord any
deductible under Landlord’s insurance policies. Notwithstanding the foregoing,
if any Holder requires that the insurance proceeds be used to retire a debt, or
if any Lessor should terminate a Master Lease as a result of any such casualty,
then Landlord may elect not to rebuild and this Lease shall terminate upon
delivery to Tenant of a notice to that effect. Landlord’s obligation to rebuild
and repair under this Paragraph 17 shall in all events be limited to restoring
the Premises to substantially the condition same were in immediately preceding
the casualty, excluding all signs, fixtures, equipment or furniture of Tenant
and any alterations, additions or improvements to the Premises made by Tenant,
whether prior to or after the Commencement Date. Tenant agrees that promptly
after completion of such work by Landlord, Tenant shall proceed with reasonable
diligence and at its sole cost and expense to rebuild, repair and restore all
signs, furniture, equipment, fixtures and other improvements which may have been
placed by Tenant within the Premises. Provided that the casualty did not occur
by reason of any act or omission of Tenant or Tenant’s agents, employees,
invitees or contractors, Landlord shall allow Tenant a diminution of Basic
Rental during the time the Premises are unfit for occupancy, which diminution
shall be based upon the proportion of square feet which are unfit for occupancy
to the total square feet in the Premises. Except as hereinafter provided, any
insurance which may be carried by Landlord or Tenant against loss or damage to
the Premises shall be for the

 



--------------------------------------------------------------------------------



 



      sole benefit of the party carrying such insurance and under its sole
control. Tenant shall be responsible for obtaining fire and extended coverage
insurance for full replacement cost upon all improvements and fixtures installed
in the Premises at Tenant’s expense, if any, and the contents of the Premises.  
  13.   Tenant Improvements. Landlord hereby agrees to provide Tenant with an
allowance of $7.20 per rentable square foot for a total of $235,677.60 for
mutually approved Tenant Improvements with respect to the Seventh Amendment
Premises.     14.   Tenant Notice Regarding Term. For the duration of the Term
of the Lease (as may be extended), Tenant hereby agrees to give Landlord written
notice no later than twelve (12) months prior to the end of the then-current
Term of the Lease of Tenant’s intent to either (a) extend the Term of the Lease
or (b) permit the Term of the Lease to expire upon the end of the Term. If
Tenant fails to give such written notice to Landlord, the Term of the Lease
shall automatically be renewed in each case for an additional one-year period,
subject to the terms and conditions of the Lease. For the avoidance of any
doubt, if Tenant gives proper notice hereunder that it will permit the current
Term of the Lease to expire on March 31, 2011, Landlord shall be entitled to
retain $167,756.69 of Tenant’s security deposit as previously agreed to in
paragraph 10 of the Fifth Amendment to the Basic Lease Information and Canyon
Park Technology Center Office Building Lease Agreement by and between Tenant and
Landlord dated January 25, 2006.     15.   Plans, Specifications and Permits.
Tenant agrees to provide Landlord with a copy of the floor plans for the Seventh
Amendment Premises, approved and signed by Tenant. Upon approval from Landlord,
Landlord shall arrange for the architect/engineer, at Tenant’s expense, to
transfer Tenant’s signed floor plans into blueprints for submission to the City
of Orem Building and Development Department for issuance of building Permit(s)
and shall submit the same to the City of Orem for permit.     16.   Change
Orders. Tenant shall sign and Landlord and Tenant shall approve all change
orders with respect to the Tenant Improvements to be constructed by Landlord
hereunder.     17.   As-Is Condition. Tenant accepts the Seventh Amendment
Premises in its existing, “as-is” condition, except for any Tenant Improvements
as outlined above, and acknowledges and agrees that Landlord shall provide no
funds for Tenant Improvements with respect to the Seventh Amendment Premises
except as provided for herein.

 



--------------------------------------------------------------------------------



 



  18.   Same Terms. Except as amended herein, all terms and conditions of the
Lease, as previously amended, shall remain in full force and effect.

            TENANT:


OMNITURE, INC.
      By:   /s/ Michael S. Herring         Name:   Mike Herring        Title:  
CFO        TCU-CANYON PARK, LLC
      By:   Canyon Park Management         Company, Inc., its Manager           
          By:   /s/ Allen Finlinson         Name:   Allen Finlinson       
Title:   Vice President/General Manager     

 